Title: To John Adams from William MacCreery, 10 October 1777
From: MacCreery, William
To: Adams, John


     
      Sir
      Bordeaux 10 October 1777
     
     I did myself the Honour to write to you from Nantez the 29th ultimo and at the Same time forwarded Two News papers for you; I mentiond the Scarcity of Frigates in England but that they were fitting out Sixteen Gun Sloops, most of which I have Since Heard are Sheathing with Copper, so that you may Expect them on the coast of America this winter. They have lately fitted out Sloops which mount Ten 4 pounders and 60 or 70 Men—one of which has made a prize of the Lexington Captn Johnson, after a Hot Engagement of about Four hours. He had Seven killed and Eleven wounded. Amongst the former were two or three of his officers. He had but forty Eight men, and they were Such a Motly Crew, that people are astonishd at his Having made so Gallant a resistance.
     A Twenty four Gun Ship belonging to Coll Langden of N.E. sent in a prize loaded with Fish a few days ago, but as She hoisted the E. Colours with the union down to Shew that She was a prize, she was Stoped below by a French Frigate Stationd there to prevent these things to Search our Vessels for their Seamen which they dont allow us to have now. Had they Hoisted either American or French Colours, there would not have been the least hindrance. The vessel is sent to Bilboa by Messr. Delaps to whom She was consigned.
     The Carolinians have been peculiarly unlucky of late in the vessels which they Sent to Europe. Four out of 5 which got into the Bay were taken, and I Saw a Letter from Cadiz yesterday which mentions two vessels from Carolina having gone in there and that the Masters immediately waited on the E. Consul and took the oath of allegiance to the King of England: they were the Hawk Capt. Follow and the Diana Capt. Ingersall. It also mentions a report of two privateers being taken and carried into Gibralter. I much fear we shall loose most of our Men by these cursed little privateers. Whatever prisoners we take in Europe are put ashore and returned immediatly to England, but ours when taken are carryed there and put into close prison where they are by all accounts used most cruelly.
     An Insurance office has been lately established here, and I am told it is a very good one. The premium to and from America is thirty Per Ct.
     I think the Congress would be much better servd from this port in many things, than at Nantes. For instance in Soldiers cloathing for as Montauban and where the Cloathing comes cheepest is much nearer to this port than Nantes, and the Carriage is nearly all by water, whereas what goes by Nantes is first Sent several Hundred Miles by land to Paris from thence part by Land and part by water to Nantes. There must certainly be a very great difference in the expence. Your agent here (if you had one) could have them immediately from the Manufactures and get them made up at the Same place on very good terms. Shirts Stockings and Shoes come on as good terms to this port as any other. Hatts come better from Nantes.
     I believe you will agree with me that an agent for Congress ought to be in the first place, a punctual Man with a good Capital of his own, be in good Credit, have the best connections abroad and at home and have an inclination to do every Service in his power to America. Such a Man there is in Bordeaux. I mean Mr. Delap who continues agreable to His Fathers will the Firm of S and J H Delap. From the Same cause he remains Single in Trade and has been obliged to refuse very lately Several offers of partnership, in particular one with an agent here of yours now at Nantez which I believe has occasiond a miff.
     Should Congress see cause to Employ an agent here you may depend, there is no House so fit for the purpose, and as I have in all the Letters which I have had the Honour to write you, given my own Sentiments and opinion very freely I will now just men­tion what I think Congress may very well do. In the first place let Faithfull active Men be imploy’d in Virginia and Maryland, (for Tobaco at present is the best article you can send to Europe) to purchase and load vessels, and when ready to Sail forward by Several different conveyances Bills of Lading to your agents here with orders to insure the whole. At the Same time let directions be given about the returns which may be got ready immediately. If the vessel arrives safe Mr. Delap will advance as near the amount of what the Cargo is likely to bring and not detain the vessel for the Sale of it. Should Several thousand Hogheads arrive at the Same time, his Credit is so extensive that he could immediately Ship for the whole. If the vessels are lost he recovers the insurance agreable to orders.
     I believe our publick credit has sufferd much in Europe for want of punctuality. I have had very unfavourable accounts of the French Gentlemen in Nantes who were concernd with Mr. T. Morris. As to the Latter I have been an Eye witness of his incapability of serving the publick his Friends or himself. Mr. Ross I am informd is a first Rate Merchant and bears here an Excellent Character. He is by every account very capable and very worthy.
     Capt. Ashburne in a Brigg from Cinepunct is arrived here this morning with a 100rd Hhds. of Tob’o. She is own’d in Philadelphia.
     I would be exceedingly obliged to you to inform me How your publick magazines are furnished and what articles are most wanted as I should encourage Specculation as much as posible and give most encouragement to Ship what you stand most in need of. I should be glad to have your opinion of what concequence our Trade to France may be when a peace is concluded. If I thought it would be considerable hereafter I would Settle in Bordeaux if otherways in Nantes. Yet there are so many Americans Setling at Nantes that I am advised to Settle in this place. I must determine Soon, and Shall take the liberty to advise you of it, and beg your interest with your Mercantile Friends to the Northward. I am with the greatest Respect Sir your most obeident Servant,
     
      W. M. Creery
     
     
     
      Dear Sir
      Bordeaux Octbr 25
     
     Since writing the above which I found no opportunity of forwarding the prize with fish has got into Bilboa and the vessel which took her has got into this place. She is the Portsmouth from Portsmouth commanded by Capt. Hart and mounts 24 Guns. She was Stop’d below by the Frigate, but Mr. Delap procured permision for her to Stay 3 Days that She might refit. When the time expired she was orderd out in 24 hours and the Carpenters not being able to finish in that time, Mr. Delap was obliged to apply to the Admiralty once more and with great difficulty obtaind 3 days more permision. Hence you may perceive the difficulty there is with Such vessels at this port, and that it all proceeds from the fear that this Court has of England.
     Let me assure you of one thing, that if a war Should chance to break out in Europe it will not happen through affection to America. All that is aimed at here, is to keep the flames of war from dieing. I mention this only to yourself. It is not necessary to let it be publickly known in America. However I have the happiness to assure you of what I little expected—the people of Holland begin in reality to think justly of America and of England also. The former they are begining to trust. The credit of England begins to Shake and a little good News from America would Effect what the weakness timidity or Jealousy of princes refuses. It would gain us credit with individuals. The Merchants of Holland are petitioning the States for Convoys to protect their Trade. 9 of the provinces have voted Six Ships of War to go to St. Eustatia and it is Supposed the others will acceed. Letters from Germany mention that it is very difficult to obtain Recruits for the English Service in America.
     I beg you will be So good as to Let me hear from you. I have not been able to procure the Books I wanted for you. All I can now Send you is an Irish Magazine for july. I am Dr Sir yours,
     
      W. Creery
     
     
      I have determined to Settle in this place.
     
    